Court of Appeals
                          Sixth Appellate District of Texas

                                   JUDGMENT


 Terry Ridge, Appellant                                Appeal from the 124th District Court of
                                                       Gregg County, Texas (Tr. Ct. No. 45129-B).
 No. 06-16-00194-CR         v.                         Memorandum Opinion delivered by Justice
                                                       Moseley, Chief Justice Morriss and Justice
 The State of Texas, Appellee                          Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We note that the appellant, Terry Ridge, has adequately indicated his inability to pay costs
of appeal. Therefore, we waive payment of costs.



                                                      RENDERED MAY 25, 2017
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk